EXHIBIT 10.7

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of the 1st day of
November 2004 (the “Effective Date”), by and between Precis, Inc. (the
“Company”), an Oklahoma corporation, and Robert L. Bintliff, an individual (the
“Executive”) (the Company and the Executive are collectively referred to as the
“parties” or are individually referred to as the “party”).

 

RECITALS

 

WHEREAS, the Company deems the services of the Executive to be of great and
unique value to the business of the Company and the Company desires to assure
both itself of continuity of management and the Executive of continued
employment; and

 

WHEREAS, the Executive is a key management employee of the Company and is
presently making and is expected to continue making substantial contributions to
the Company; and

 

WHEREAS, it is in the best interests of the Company and its shareholders to
induce the Executive to remain in the employ of the Company; and

 

WHEREAS, the Company desires to induce the Executive to remain in the employ of
the Company by providing to the Executive additional amounts of compensation and
severance benefits; and

 

WHEREAS, the Executive is willing to remain in the employ to the Company in
accordance with and subject to the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Executive and the Company hereby agree as follows:

 

1.                                      Term.  The Company shall employ the
Executive for a period of three years commencing on the date hereof (the
“Initial Term”), unless such employment shall be terminated earlier as provided
in this Agreement.  The employment of the Executive shall continue after the
Initial Term for successive periods of one year duration (the “Extended Term”)
on the same terms and conditions contained herein, until terminated in
accordance with the terms of this Agreement.

 

2.                                      Nature of Services; Employment; Duties;
Employment Evaluations.

 

2.1                               Executive Services.  The Company hereby
employs the Executive for the Term as the Executive Vice President and Chief
Financial Officer of the Company.  The Executive shall perform reasonable
services in a timely and satisfactory fashion, to the best of the Executive’s
ability and effort, as may, from time to time, be prescribed and directed by the
Chief Executive Officer (“CEO”), and/or the Board of Directors of the Company
(“the “Board”), or such other individual(s) designated by the CEO and/or the
Board.  The Executive hereby accepts employment and agrees to devote the
Executive’s entire business time, attention and energies in performing such
duties and undertaking such responsibilities as are customarily performed by
others holding executive officer positions similar to that held by and assigned
to the Executive in similar businesses, subject to the general and customary
supervision of the Company’s CEO and/or the Board.

 

2.2                               Compliance with Policies and Code of Conduct. 
At all times during the Executive’s employment, the Executive agrees to serve
the Company fully, diligently and competently, and to the best of the
Executive’s ability, experience and talent, to strictly adhere to, sign,
acknowledge, and obey all rules, regulations,

 

--------------------------------------------------------------------------------


 

handbooks, covenants and, policies and code of conduct of the Company, now in
effect and as may be adopted, modified, expanded or contracted from time to
time.

 

2.3                               Place of Performance; Support Facilities.  The
principal places of employment of the Executive shall be at the Company’s
principal executive offices in Grand Prairie, Texas or within the Dallas/Fort.
Worth metropolitan area.  In performing the duties and fulfilling the
responsibilities to be performed and fulfilled by the Executive under this
Agreement, the Executive shall be provided with reasonable facilities, services,
and support.  The Executive will be required to maintain a residence in the
Dallas/Fort Worth metropolitan area.

 

2.4                               Devotion of Full Time and Attention; Conflicts
of Interest.  At all time during the Executive’s employment, the Executive
agrees, to devote the Executive’s best efforts, time, attention and energies to
the performance of the duties and responsibilities assigned to the Executive
pursuant to this Agreement or otherwise.  Executive acknowledges and agrees that
Executive owes a fiduciary duty of loyalty, fidelity and allegiance to act at
all times in the best interests of the Company and its stockholders, and to do
no act that would injure the Company’s business, its interests, or its
reputation.  It is agreed that any direct or indirect interest in, connection
with, or benefit from any outside activities, particularly commercial
activities, which interest might in any way adversely affect the Company or any
of its Affiliates, involves a possible conflict of interest.  In keeping with
the Executive’s fiduciary duties to the Company and its stockholders, Executive
agrees that Executive will not knowingly become involved in a conflict of
interest with the Company or its Affiliates, or upon discovery thereof, allow
such a conflict to continue.  Moreover, Executive agrees that Executive shall
disclose to or discuss with the Company’s General Counsel any facts or
circumstances that might involve such a conflict of interest that has not been
disclosed in writing to and approved by the Company’s Board of Directors.  The
Executive shall not, without the prior written disclosure to and consent of the
Company’s Board of Directors, directly or indirectly, render services of a
business, professional or commercial nature to or for the Executive’s own
account or any other person, firm or entity that engages in any other business
or activity, whether or not competitive with that of the Company or any
Affiliate of the Company.

 

2.5                               Resolution of Conflicts of Interest.  The
Executive and the Company recognize that it is difficult and practically
impossible to provide an exhaustive list of actions or interests that constitute
a “conflict of interest.” Moreover, the Executive and the Company recognize that
there are many borderline situations.  In some instances, full disclosure of
facts by the Executive to the Company’s General Counsel may be all that is
necessary to enable Company or its Affiliate to protect its interests.  In other
instances, if no improper motivation appears to exist and the interests of the
Company or its Affiliate have not suffered, prompt elimination of the outside
interest causing the conflict of interest will suffice.  In still others, it may
be necessary for the Company to terminate the employment relationship.  The
Company and Executive agree that the Company’s Board of Director’s determination
of whether a conflict of interest exists will be conclusive.  Notwithstanding
the foregoing, the Company reserves the right to take such action as, in its
judgment, will end the conflict.  The Company’s termination of the employment
relationship solely because the Executive violates this Section 2.5 shall be a
Voluntary Termination for purposes of this Agreement.

 

2.6                               Annual Review.  On or about the first day of
January, 2006, and on or about the last day of each year thereafter during the
Initial Term, the Compensation Committee of Company’s Board of Directors shall
evaluate the performance of the Executive under and consistent with this
Agreement and the Company’s objectives, plans, and expectations and, in that
connection, meet and discuss with the Executive any such evaluation of the
services performed by the Executive under this Agreement and consistent with the
Company’s objectives, plans, and expectations..

 

2.7                               Affiliate Office and Director Positions. 
During the Term, the Executive may be nominated for election or appointed to
serve as a director or officer of the Company’s subsidiaries as determined in
the sole discretion of the Company’s Board of Directors.

 

--------------------------------------------------------------------------------


 

3.                                      Compensation.  The Executive shall be
entitled to compensation for any and all services performed under this Agreement
except as may be otherwise agreed to in writing, by the parties, at a rate of
$180,000, per year exclusive of any directors fees that the Executive may be
entitled for services as a director of the Company or any of its subsidiaries or
Affiliates), payable in semi-monthly installments in arrears, in cash or cash
equivalents in each month that this Agreement is in effect (the “Base Salary”),
less, in any case, any deductions or withholdings required by law.  The Base
Salary, in the event that this Agreement is not terminated, shall be reviewed at
least annually and may be increased consistent with general salary increases for
the Company’s executive employees or as appropriate in light of the performance
of the Company or the Executive.

 

4.                                      Other Benefits, Bonus and Incentive
Compensation.

 

4.1                               Annual Incentive Bonus.  During the
Executive’s employment with the Company, the Executive shall be eligible for an
annual bonus (in each case, the “Bonus”) in accordance with the terms of the
Company’s Annual Incentive Plan or any appropriate replacement bonus plan of the
Company, each as may be amended from time to time, which Bonus may be paid in
any combination of cash or the Company’s common stock. The Executive’s
entitlement to a Bonus, the amount of the Bonus, and the manner of payment of
the Bonus are within the sole and exclusive discretion of the Compensation
Committee of the Company’s Board of Directors.  The Executive’s bonus may be
prorated for any portion of the calendar year that the Executive was employed
under this Agreement.

 

The Bonus, if any is awarded, will be payable less applicable deductions and
required withholdings to Federal, state, and local taxing authorities.

 

In the event that acquisitions outside the ordinary course of business of the
Company are made, directly or indirectly, by the Company during the Term, the
Bonus shall be determined as if such acquisitions had not taken place or,
alternatively, the Bonus shall be adjusted by the Company’s Compensation
Committee in its sole and exclusive discretion.

 

4.2                               Expense Reimbursement.  The Company shall
reimburse the Executive for all reasonable expenses incurred by the Executive in
the performance of the Executive’s duties under this Agreement in the course of
employment; provided, however, that the Executive must furnish to the Company an
itemized account, satisfactory to the Company, in substantiation of such
expenditures.

 

4.3                               Fringe Benefits; Plan Participation.  The
Executive shall be entitled to such fringe benefits as may be provided or
established from time to time by the Company to other senior officers of the
Company, including, but not limited to, medical and insurance benefits and
401(k) and medical savings account plans.  The Executive shall be eligible to
participate, in accordance with the terms of such plans as they may be adopted,
amended and administered from time-to-time, in incentive, bonus, benefit or
similar plans, including without limitation the Company’s 1999 Stock Option
Plan, any other stock option, bonus or other equity ownership plan in which
employees are eligible to participate, any incentive bonus plan and any other
bonus, pension or profit sharing plans established and maintained by the
Company.  The Executive’s participation in such plans shall be at such levels of
participation as the Compensation Committee may determine in its reasonable
discretion based upon the Executive’s responsibilities and performance and, when
applicable, the Company’s past compensation practices.  Compensation and other
benefits granted under such plans will be subject to the actual provisions and
conditions applicable to such plans.  The Company shall not by reason of this
Agreement be obligated to institute, establish, maintain, or refrain from
changing, amending, or discontinuing, any such incentive compensation or
employee benefit program or plan, so long as such actions are similarly
applicable to employees eligible generally to participate or receive benefits
under the program or plan.

 

4.4                               Company Automobile.  During the Terms, the
Company shall provide one automobile for the Executive’s business and personal
use, or at the Company’s sole and exclusive discretion an automobile allowance
of $650 per month.  The automobile will be a new automobile as of the Effective
Date and will be

 

--------------------------------------------------------------------------------


 

replaced after three years of use.  The Executive reserves the right to purchase
the automobile from the Company at the end of the three year period at the then
net book value as defined under generally accepted accounting principles.  The
automobile will be selected by the Executive, subject to approval by the
Compensation Committee of the Company’s Board of Directors, which approval will
not be unreasonably withheld.  The Company will provide without cost to the
Executive insurance as required by applicable state law on this one automobile.

 

4.5                               Vacation and Leave; Holidays.  During the
Executive’s employment by the Company, Executive shall be entitled to take
reasonable periods of time off with pay (“PTO”), at the Executive’s Base Salary
at the time such PTO is taken, during each calendar year commensurate with
Executive’s executive office position or positions with the Company, in
accordance with Company policy; provided that in no event shall the amount of
PTO taken exceed more than four weeks in any calendar year.  Any PTO not used
during a calendar year will not accumulate to following periods.  The Executive
is not entitled to elect vacation compensation for any unused vacation.

 

5.                                      No Additional Compensation or Benefits;
Unsecured Benefits; Withholdings.  Except as provided in Sections 3 and 4 or as
otherwise determined by the Compensation Committee of the Company’s Board of
Directors, the Executive shall not be entitled to any other or further
compensation or benefits (including any insurance benefits) from the Company as
a result of the services to be performed under and pursuant to this Agreement or
otherwise.  None of the benefits or arrangements described in this Agreement
shall be secured or funded in any way, and each shall instead constitute an
unfunded and unsecured promise to pay money in the future exclusively from the
general assets of the Company.  The Company may make deductions and withhold
from any compensation, benefits, or amounts payable under this Agreement all
federal, state, city, or other taxes as may be required pursuant to any law or
governmental regulation or ruling.

 

6.                                      Termination Prior to Expiration of Term
and Effects of such Termination.

 

6.1.                            Company’s Right of Termination.  Notwithstanding
any other provisions of this Agreement, the Company shall have the right to
terminate the Executive’s employment under this Agreement at any time prior to
the expiration of the Initial or Extended Term for any of the following reasons:

 

6.1.1                     For Cause Termination.  For “Cause” upon the
determination by the Company’s Board of Directors that “Cause” exists for the
termination of the employment relationship with the Executive.  As used in this
Agreement, the term “Cause” shall mean

 

(a) the Executive has been convicted of a felony (which, through lapse of time
or otherwise, is not subject to appeal); or

 

(b) the Executive has without proper legal reason, failed to perform the duties
and responsibilities required of the Executive under this Agreement or otherwise
which remains uncorrected for 30 Days following written notice to the Executive
by the Company of such failure; or

 

(c) the Executive has willfully engaged in conduct that the Executive knows or
should know is materially injurious to the Company or any of its subsidiaries or
has violated the terms of the Company’s Code of Conduct; or

 

(d) the Executive violates the Foreign Corrupt Practices Act or other applicable
United States law including, but not limited to, those proscribed by Section 7.

 

It is expressly acknowledged and agreed by the parties that the decision of
whether “Cause” exists for termination of the employment relationship with the
Executive by the Company is

 

--------------------------------------------------------------------------------


 

solely with the exclusive determination of the Company’s Board of Directors.  If
the Executive disagrees with the decision reached by the Company’s Board of
Directors, the dispute will be limited to whether the Company’s Board of
Directors reached its decision in good faith.

 

6.1.2                     Without Cause Termination.  Following 30 Days advance
written notice, for any other reason whatsoever, with or without “Cause,” in the
sole discretion of the Company’s Board of Directors.

 

6.1.3                     Death.  Upon the Executive’s death.

 

6.1.4                     Disability.  Upon the Executive becoming “Disabled”. 
The term “Disabled” as used in this Agreement shall mean, in the event a
disability insurance policy is provided or paid for by the Company covering the
Executive at such time and is in full force and effect, the definition of
permanent disability set forth in such policy.  If no such disability policy is
so maintained at such time and is not then in full force and effect, the term
“Disabled” shall mean the inability of the Executive, as determined in the sole
judgment of the Company’s Board of Directors, by reason of physical or mental
disability to perform the duties required of the Executive under this Agreement
for a period of 120 Days in any one-year period.  Successive periods of
disability will be considered separate periods unless the later period of
disability is due to the same or related cause and commences less than three
months from the ending of the previous period of disability.  Upon such
determination, the Company may terminate the Executive’s employment under this
Agreement upon 10 Days’ prior written notice.  If any determination of the
Company with respect to Disability is disputed by the Executive, the parties
hereto agree to abide by the decision of a panel of three physicians.  The
Executive and Company shall each appoint one member, and the third member of the
panel shall be appointed by the other two members.  The Executive agrees to be
available for and submit to examinations by such physicians as may be directed
by the Company.  Failure to submit to any such examination may be treated by the
Company as an admission by the Executive of Disability.

 

6.1.5                     Change of Control. The occurrence of a “Change of
Control.”  For purposes of this Agreement, the phrase “Change of Control” shall
mean:

 

(i) a change in control of the direction and administration of the Company’s
business of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A (or any successor rule or regulation)
promulgated under the Securities Exchange of 1934, as amended (the “Exchange
Act”), whether or not the Company is then subject to such reporting requirement;
or

 

(ii) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act but excluding any employee benefit plan of the Company) is or
becomes the “beneficial owner” (as defined in Rule 3d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s outstanding securities then entitled
ordinarily (and apart from rights accruing under special circumstances) to vote
for the election of directors of the Company; or

 

(iii) during any period of 2 consecutive years, the individuals who at the
beginning of such period constitute the Board of Directors or any individuals
who would be  continuing directors (as defined below, the “Continuing
Directors”) cease for any reason to constitute at least a majority of the Board
of Directors; or

 

--------------------------------------------------------------------------------


 

(iv) the Board of Directors approves a sale of all or substantially all of the
assets of the Company; or

 

(v) the Board of Directors approves any merger, consolidation or like business
combination or reorganization of the Company, the consummation of which would
result in the occurrence of any event described in clause (ii) or (iii) of this
Section 6.1.5.

 

For purposes of this Agreement, “Continuing Directors” shall mean (i) the
directors of the Company in office on the date of this Agreement, (ii) any
successor to any director in office on the date of this Agreement, and (iii) any
additional director who after the date of this Agreement (a) was nominated or
selected by a majority of the Continuing Directors in office at the time of his
or her nomination or selection and (b) at the time of his or her nomination or
selection is not an “affiliate” or “associate” (as defined in Regulation 12B
under the Exchange Act) of any person who is the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities
representing ten percent (10%) or more of the combined voting power of the
Company’s securities then entitled ordinarily to vote for the election of
directors of the Company.]

 

The termination of the Executive’s employment by the Company prior to the
expiration of the Initial or Extended Term shall constitute a “Termination for
Cause” if made pursuant to Section 6.1.1; the effect of such termination is
specified in Section 6.4.  The termination of the Executive’s employment by the
Company prior to the expiration of the Initial or Extended Term shall constitute
an “Involuntary Termination” if made pursuant to Section 6.1.2 or Section 6.1.5;
the effect of such termination is specified in Section 6.5. The effect of the
employment relationship being terminated pursuant to Section 6.1.3 as a result
of the Executive’s death is specified in Section 6.6. The effect of the
employment relationship being terminated pursuant to Section 6.1.4 as a result
of the Executive becoming Disabled is specified in Section 6.7.

 

6.2.                            The Executive’s Right of Termination. 
Notwithstanding any other provisions of this Agreement, the Executive shall have
the right to terminate the employment relationship under this Agreement at any
time prior to the expiration of the Initial or Extended Term following 30 Days’
advance written notice for any of the following reasons:

 

6.2.1                     Relocation.  The Executive is required by the Company
to be permanently relocated to a city more than 50 miles from the Dallas / Fort
Worth, Texas metropolitan area, and within 60 Days after such relocation, the
Executive provides the Company with a written notice that such relocation has
occurred and that the Executive intends to terminate the employment relationship
under this Section 6.2.1, and thereafter such relocation is not corrected by the
Company within 30 Days.

 

6.2.2                     The Company’s Breach.  Any material breach by the
Company of any material provision of this Agreement that remains uncorrected for
30 Days following receipt of written notice of such breach by the Executive to
the Company.

 

6.2.3                     The Executive’s Election to Terminate.  For any other
reason whatsoever other than pursuant to Section 6.2.1 or 6.2.2, in the sole
discretion of the Executive.

 

6.2.4                     Change of Control.  The occurrence of a Change of
Control.

 

The termination of the Executive’s employment by the Executive prior to the
expiration of the Term shall constitute an “Involuntary Termination” if made
pursuant to Sections 6.2.1, 6.2.2 or 6.2.4; the effect of such termination is
specified in Section 6.5.  The termination of the Executive’s employment by the
Executive prior to the expiration of the Term shall constitute a “Voluntary
Termination” if made pursuant to Section 6.2.3; the effect of such termination
is specified in Section 6.3.

 

--------------------------------------------------------------------------------


 

6.3.                            The Executive’s Voluntary Termination.  Upon a
“Voluntary Termination” of the employment relationship by the Executive prior to
expiration of the Term, all future compensation to which the Executive is
entitled and all future benefits for which the Executive is eligible shall cease
and terminate as of the date of termination.  The Executive shall be entitled to
the Base Salary on a pro rata basis through the date of such termination, but
the Executive shall not be entitled to any Bonus or other incentive compensation
not yet paid at the date of such termination.  The effect and consequences of
the Executive’s Voluntary Termination under this Agreement shall be independent
of the Executive’s rights under any stock option agreement or plan or employee
benefit award agreement.

 

6.4                               Termination for Cause.  Upon a “Termination
for Cause” of the Executive’s employment relationship by the Company prior to
expiration of the Term, all future compensation to which the Executive is
entitled and all future benefits for which the Executive is eligible shall cease
and terminate as of the date of termination.  The Executive shall be entitled to
the Base Salary on a pro rata basis through the date of such termination, but
the Executive shall not be entitled to any Bonus or other incentive compensation
not yet paid at the date of such termination. upon termination of the employment
relationship for Cause, all of the Executive’s unvested interests under any
stock option agreement or plan or employee benefit award agreement shall be
canceled effective as of the date of such termination of employment and the
Executive shall not be entitled to any compensation or benefits thereunder from
and after the date of such termination of employment.

 

6.5.                            Involuntary Termination.  Upon an Involuntary
Termination of the employment relationship by either the Company or the
Executive prior to expiration of the Term, the Executive shall be entitled, in
consideration  for the Executive’s continuing obligations under this Agreement
after such termination (including, without limitation, the Executive’s
non-competition obligations), to receive  the compensation and benefits provided
for in Sections 3 and 4 as if the Executive’s employment (which shall cease on
the date of such Involuntary Termination) had continued for the full Initial or
Extended Term, as is the case. As provided for in Sections 3 and 4, under all
circumstances and as a minimum, the Executive is entitled to Compensation equal
to 18 months of Base Salary then in effect.  In addition, , the Executive will
be entitled to the Company’s then current benefit plans and/or policies, which
may include health, medical, dental, disability, and life insurance, comparable
to those provided to the executive officers of the Company either as a group or
individually as of the date of termination for a period of 18 months.  In the
event that the Company elects to pay the Executive in a lump sum for future
payments, such lump sum shall be discounted to its present value.  The Executive
shall not be under any duty or obligation to seek or accept other employment
following Involuntary Termination and, subject to the Executive complying with
the Executive’s continuing obligations (including non-competition obligations),
the amounts due the Executive hereunder shall not be reduced or suspended if the
Executive accepts subsequent employment.  The Executive’s rights under this
Section 6.5 are the Executive’s sole and exclusive rights against the Company or
its Affiliates, and the Company’s sole and exclusive liability to the Executive
under this Agreement, in contract, tort, or otherwise, for any Involuntary
Termination of the employment relationship.  The Executive covenants not to sue
or lodge any claim, demand, or cause of action against the Company based on
Involuntary Termination for any compensation and benefit the Executive shall be
entitled to receive pursuant to this Section 6.5.  If the Executive breaches
this covenant, the Company shall be entitled to recover from the Executive all
sums expended by the Company (including costs and attorneys fees) in connection
with such suit, claim, demand, or cause of action.  Upon Involuntary Termination
of the employment relationship by either the Company or the Executive, the
entirety of the Executive’s unvested rights under any stock option agreement or
plan or employee benefit award agreement shall vest immediately upon such
termination.

 

6.6.                            Termination Caused by Death.  Upon termination
of the employment relationship as a result of the Executive’s death, the
Executive’s heirs, administrators, or legatees shall be entitled to the
Executive’s pro rata Base Salary through the date of such termination, but the
Executive’s heirs, administrators, or legatees shall not be entitled to any
individual Bonus or incentive compensation not yet paid to the Executive at the
date of such termination.  Upon the Executive’s death, the Executive’s heirs,
administrators, or legatees shall be entitled only to the compensation and
benefits to which the Executive is entitled under the terms and conditions of
any

 

--------------------------------------------------------------------------------


 

stock option agreement or plan or employee benefit award agreement that the
Executive has at the date of death or as a result of the Executive’s death.

 

6.7.                            Termination Caused by Disability.

 

In the event of the Disability of the Executive and termination of the
Executive’s employment termination, the Executive shall be entitled to receive
the Base Salary plus any Bonus earned but not yet paid, less any cash benefits
received by the Executive under any disability insurance paid for by the
Company.  All of the Executive’s other rights under this Agreement shall
terminate.  Provided, however, that during any period from the date of the
commencement of the period that the Executive is absent from work due disability
and until commencement of the Executive’s receipt of payments of the monthly
disability benefits under any disability policy maintained by the Company, the
Executive shall continue to be entitled to receive and the Company shall pay and
provide compensation and benefits under and in accordance with Section 3 and 4
during the remaining and unexpired portion of the Term.]

 

6.8.                            Offsets.  In all cases, the compensation and
benefits payable to the Executive under this Agreement upon termination of the
employment relationship shall be offset against any amounts to which the
Executive may otherwise be entitled under any and all severance plans and
policies of the Company or its Affiliates.

 

6.9.                            Continuing Obligations.  Termination of the
employment relationship shall not terminate the Executive’s obligations imposed
by this Agreement that are continuing obligations, including, without
limitation, the Executive’s obligations under Sections 8 through 11.

 

6.10.                     Deductibility of Severance Compensation. 
Notwithstanding anything in this Agreement to the contrary, no more than sixty
(60) Days after the effective date of the Executive’s termination causing
payment of termination or severance benefits under this Agreement or otherwise,
the Company shall calculate the amount of any “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”). If any part of the termination or severance benefits provided pursuant
to this Agreement would not be deductible due to the provisions of Section 280G
of the Code, the termination or severance benefits shall be reduced to the
extent, but only to the extent, necessary so that the amount of the termination
or severance benefits provided hereunder will be deductible by the Company.

 

6.11.                     Responsibility for Taxes.  The Executive agrees to pay
taxes, if any, which are required by law to be paid with respect to the amounts
the Executive receives pursuant to this Agreement.  The Executive warrants that
the Company has not made any representations about the tax consequences of this
Agreement, and the Executive has not relied upon any such representations in
entering into this Agreement.

 

7.                                      United States Foreign Corrupt Practices
Act, Securities Laws and Other Laws.  The Executive shall at all times comply
with United States laws applicable to the Executive’s actions on behalf of the
Company, including specifically, without limitation, the United States Foreign
Corrupt Practices Act, as amended (FCPA), the Securities Act of 1933, as amended
(the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and their successor statutes.  If the Executive pleads guilty to
or nolo contendere or admits civil or criminal liability under the FCPA, the
Securities Act or Exchange Act, or if a court finds that the Executive has
personal civil or criminal liability under the FCPA, the Securities Act or
Exchange Act, or if a court finds that the Executive personally committed an
action resulting in any Company entity having civil or criminal liability or
responsibility under the FCPA, the Securities Act or Exchange Act with knowledge
of the activities giving rise to such liability or knowledge of facts from which
the Executive should have reasonably inferred the activities giving rise to
liability had occurred or were likely to occur, such action or finding shall
constitute Cause for termination under this Agreement unless (i) such action or
finding was based on the activities of others and the Executive had no personal
involvement or knowledge of such activities, or (ii) the Company’s Board of
Directors determines in its sole and exclusive discretion that the actions found
to be in

 

--------------------------------------------------------------------------------


 

violation of the FCPA, the Securities Act or Exchange Act were taken in good
faith and in compliance with all applicable policies of the Company.

 

8.                                      Ownership and Protection of Information;
Copyrights.

 

8.1.                            Access to Proprietary Information.  The Company
shall disclose to the Executive, or place the Executive in a position to have
access to, develop, or acquire knowledge of, trade secrets or confidential
and/or proprietary information of the Company or its Affiliates; and/or shall
entrust the Executive with business opportunities of the Company or its
Affiliates; and/or shall place the Executive in a position to develop business
good will on behalf of the Company or its Affiliates.

 

8.2.                            Ownership of Information.  All information,
ideas, concepts, processes, programs, systems, methods, formulae, techniques,
improvements, discoveries, contributions and inventions, whether patentable or
not, which are conceived, made, developed, discovered or acquired by the
Executive, individually or in conjunction with others, during the Executive’s
course of employment with the Company (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to the
Company’s business, products or services (including, without limitation, all
such information relating to corporate opportunities, research, financial and
sales data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names, and marks) shall be disclosed to the Company and
are and shall be the sole and exclusive property of the Company.  Moreover, all
documents, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, e-mail, voice mail, electronic
databases, maps and all other writings or materials of any type embodying any of
such information, ideas, concepts, improvements, discoveries, inventions, and
such works in progress, created in the course of employment are and shall be the
sole and exclusive property of the Company.

 

8.3.                            Intellectual Property Development.  If, during
the Executive’s employment by the Company, the Executive creates any original
work of authorship or work in progress which is the subject matter of copyright
(such as videotapes, written presentations on acquisitions, computer programs,
drawings, maps, architectural renditions, models, manuals, brochures, or the
like), trademark, and/or patent relating to the Executive’s business, products,
or services, whether such work is created solely by the Executive or jointly
with others (whether during business hours or otherwise and whether on the
Employer’s premises or otherwise), the Executive shall disclose such work to the
Company.  The Company shall be deemed the author of such work if the work is
prepared by the Executive in the scope of the Executive’s employment; or, if the
work is not prepared by the Executive within the scope of the Executive’s
employment but is specially ordered by the Company as a contribution to a
collective work, as a part of an audio-visual work, as a translation, as a
supplementary work, as a compilation, or as an instructional text, then the work
shall be considered to be work made for hire and the Company shall be the author
of the work.  If such work relating to the Company’s business is neither
prepared by the Executive within the scope of the Executive’s employment nor a
work specially ordered and is deemed to be a work made for hire, then the
Executive hereby agrees to assign, and by these presents does assign, to the
Company all of the Executive’s worldwide right, title, and interest in and to
such work and all rights of copyright, trademark, and patent therein.  If such
work has no relation to the Company’s business, then any such title and rights
related thereto will belong to the Executive.

 

8.4.                            Non-disclosure.  The Executive acknowledges that
the business of the Company and its Affiliates is highly competitive and that
their strategies, methods, books, records, and documents, their technical
information concerning their products, equipment, services, and processes,
procurement procedures and pricing techniques, the names of and other
information (such as credit and financial data) concerning their customers and
business Affiliates, all comprise confidential business information and trade
secrets which are valuable, special, and unique assets that the Company or its
Affiliates use in their business to obtain a competitive advantage over their
competitors.  The Executive further acknowledges that protection of such
confidential business information

 

--------------------------------------------------------------------------------


 

and trade secrets against unauthorized disclosure and use is of critical
importance to the Company and its Affiliates in maintaining their competitive
position. The Executive hereby agrees that the Executive will not, at any time
during or after his or her employment by the Company, make any unauthorized
disclosure of any confidential business information or trade secrets of the
Company or its Affiliates, or make any use thereof, except in the carrying out
of the Executive’s employment responsibilities under this Agreement; provided,
however, that these restrictions shall not apply to (i) such portions of any
information treated as confidential information or trade secrets by the Company
or its Affiliates that in fact become publicly available other than through the
action of the Executive, or (ii) such portions of information which, although it
was treated as confidential or a trade secret at the time of its creation, is no
longer confidential or a trade secret at the time of termination of the
Executive’s employment by the Company as long as a reason why such information
is no longer confidential or a trade secret is not due to any acts or omissions
of the Executive, and provided further that such restrictions shall not apply to
the portions of such information that is part of the Executive’s general
business knowledge or experience.  The Company’s Affiliates shall be third party
beneficiaries of the Executive’s obligations under this Section 8.  As a result
of the Executive’s employment by the Company, the Executive may also from time
to time have access to, or knowledge of, confidential business information or
trade secrets of third parties, such as customers, suppliers, partners, joint
venturers, and the like, of the Company and its Affiliates.  The Executive also
agrees to preserve and protect the confidentiality of such third party
confidential information and trade secrets to the same extent, and on the same
basis, as the Company has agreed to protect and preserve such third party
confidential information and trade secrets.  These obligations of confidence
apply irrespective of whether the information has been reduced to a tangible
medium of expression (e.g., is only maintained in the minds of Company’s
employees) and, if it has been reduced to a tangible medium, irrespective of the
form or medium in which the information is embodied (e.g., documents, drawings,
memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, e-mail, voice mail, electronic databases,
maps and all other writings or materials of any type).

 

8.5.                            Information and Property Re-delivery Upon
Termination.  Upon termination of the Executive’s employment with the Company,
for any reason, the Executive promptly shall deliver to the Company all of the
Company’s property issued to the Executive and written materials, records,
videotape, computer programs, drawings, maps, architectural renditions, models,
manuals, brochures, and other documents made by, or coming into the possession
of, the Executive during the period of the Executive’s employment by the Company
that are owned by the Company or its Affiliates or which contain or disclose
confidential business information or trade secrets of the Company or its
Affiliates, and all copies thereof.

 

8.6.                            Assistance in Protection.  Both during the
period of the Executive’s employment by the Company and thereafter, the
Executive shall assist the Company and its nominee, at any time, at the
Company’s cost, in the protection of the Company’s worldwide right, title, and
interest in and to information, ideas, concepts, improvements, discoveries, and
inventions, and its copyrighted, trademarked, and patented works, including
without limitation, the execution of all formal assignment documents requested
by the Company or its nominee and the execution of all lawful oaths and
applications for applications for patents and registration of copyright in the
United States and foreign countries.

 

The Executive agrees that if requested by the Company, the Executive will
Cooperate with, assist and support the Company in connection with any
investigation, settlement, defense or prosecution of any contemplated or actual
litigation or other proceedings relating to or in any way connected to the
Executive’s activities as an employee of the Company or any information or
business records gained or seen in connection with the Executive’s employment or
at the time of employment of which the Executive has personal or corporate
knowledge.  “Cooperation” shall include, but shall not be limited to, assisting
with responding to questions and discovery, signing affidavits, executing
documents, meeting with the Company’s counsel, and appearing at depositions,
administrative hearings, court hearings or trials.

 

--------------------------------------------------------------------------------


 

The Executive agrees to communicate with any party adverse to the Company, or
with a representative, agent, or legal counsel for such party, concerning any
such pending or future claims or litigation or administrative hearing solely
through legal counsel for the Company.

 

8.7.                            Remedies.  The Executive acknowledges that money
damages would not be sufficient remedy for any breach of this Section 8 by the
Executive.  After provision of 15 Days advance written notice, and if the
Executive fails to remedy such alleged breach within such period of time, the
Company shall be entitled to enforce the provisions of this Section 8 by
terminating any payments then owing to the Executive under this Agreement and/or
to specific performance and injunctive relief as remedies for such alleged
breach or any threatened breach.  Such remedies shall not be deemed the
exclusive remedies for a breach of this Section 8, but shall be in addition to
all remedies available at law or in equity to the Company, including the
recovery of damages from the Executive and the Executive’s agents involved in
such breach and remedies available to the Company pursuant to other agreements
with the Executive.

 

9.                                      Non-competition Obligations.

 

9.1.                            Access to Proprietary Information.  The Company
shall disclose to the Executive, or place the Executive in a position to have
access to, develop, or acquire knowledge of, trade secrets and/or proprietary or
confidential information of the Company or its Affiliates; and/or shall entrust
the Executive with business opportunities of the Company or its Affiliates;
and/or shall place the Executive in a position to develop business good will on
behalf of the Company or its Affiliates.

 

9.2.                            Non-Competition.  As an additional incentive for
the Executive to enter into this non-competition agreement of this Section 9,
and as part of the consideration for this Executive’s non-competition agreement
hereunder; the Executive agrees that trade secrets and confidential information
of the Company or its Affiliates will be disclosed or entrusted to the
Executive, the business goodwill of the Company or its Affiliates will be
developed by the Executive, or business opportunities will be disclosed or
entrusted to the Executive by the Company or its Affiliates.  The Executive
agrees that during the period of the Executive’s non-competition obligations
hereunder, the Executive will not, directly or indirectly for the Executive or
for others, in any geographic area or market where the Company or any of its
Affiliated companies are conducting any business as of the date of termination
of the employment relationship or have during the previous 12 months conducted
any business: (i) engage in any business competitive with the business conducted
by the Company; (ii) render advice or services to, or otherwise assist, any
other person, association, or entity who is engaged, directly or indirectly, in
any business competitive with the business conducted by the Company; (iii)
induce any employee of the Company or any of its Affiliates to terminate his or
her employment with the Company or its Affiliates, or hire or assist in the
hiring of any such employee  by any person, association, or entity not
Affiliated with the Company.  A business competitive with the business of the
Company is defined as any business that sells or produces a healthcare
membership savings card business or distributes its product and/or services
through a network marketing strategy.  These non-competition obligations shall
extend for so long as the Executive is employed by the Company or, if the
employment relationship terminates prior to the expiration of the Term, for a
period of three years following termination of the Executive’s employment
relationship.

 

9.3.                            Remedies.  The Executive understands that the
foregoing restrictions may limit the Executive’s ability to engage in certain
businesses anywhere in the world during the period provided for above, but
acknowledges that the Executive will receive sufficiently high remuneration and
access to and knowledge of confidential and proprietary information and trade
secrets and other benefits (e.g., the right to receive compensation under this
Agreement for the remainder of the Term upon Termination except for termination
for Cause or voluntary termination) under this Agreement to justify such
restriction.  The Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Section 9 by the Executive, and the
Company shall be entitled to enforce the provisions of this Section 9 by
terminating any payments then owing to the Executive under this Agreement and/or
to specific performance and injunctive relief as remedies for such

 

--------------------------------------------------------------------------------


 

breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this Section 9, but shall be in addition to all
remedies available at law or in equity to the Company, including, without
limitation, the recovery of damages from the Executive involved in such breach
and remedies available to the Company pursuant to other agreements with the
Executive.

 

9.4.                            Judicial Modification.  It is expressly
understood and agreed that the Company and the Executive consider the
restrictions contained in this Section 9 to be reasonable and necessary to
protect the proprietary and/or confidential information and trade secrets of the
Company. Nevertheless, if any of the aforesaid restrictions are found by a court
having jurisdiction to be unreasonable, or overly broad as to geographic area or
time, or otherwise unenforceable, the parties intend for the restrictions
therein set forth to be modified by such courts so as to be reasonable and
enforceable and, as so modified by the court, to be fully enforced.

 

10.                                 Dispute Resolution

 

10.1                        Dialogue.  In the event of a “Dispute,” the parties
shall through confidential dialogue and communication, including, as
appropriate, fact to face personal discussions, attempt to achieve an amicable
and mutually satisfactory resolution of such claim, dispute or controversy.  In
this regard an officer, as may be designated in writing by the Company, will
represent the Company.

 

10.2                        Submission to Mediation.  Any “Dispute” that cannot
be resolved by the parties shall be submitted to mediation before a mediator
selected by the parties.  The parties shall bear their own costs for mediation
and the costs of the mediator shall be borne equally.

 

10.3.                     Submission to Arbitration.  If the parties are unable
to agree to a mediator within 15 Days or if the Dispute is not resolved as a
result of the mediation within 60 Days (or such other period as may be agreed by
the parties), either party may submit the matter to arbitration for final,
binding and exclusive settlement by three arbitrators in accordance with the
Commercial Arbitration Rules of the American Arbitration Association in effect
on the date of such controversy or claim.  Any such arbitration shall take place
in Dallas, Texas and shall be conducted before three arbitrators.  The parties
hereby submit to the jurisdiction of the courts (federal and state) in Dallas,
Texas for the entering and enforcement of such order confirming the arbitrators’
award. The arbitrators shall have all the powers of a Texas court of law and
equity, including the power to order specific performance of this agreement and
the production of relevant and unprivileged documents by one party for any
inspection and duplication by the other party prior to any hearing.  Any
arbitration decision pursuant to this Section 10 shall be final and binding upon
the parties and judgment thereon may be entered in any court of competent
jurisdiction.  An award of costs and fees (including reasonable attorneys’ fees
and arbitration fees) incurred by the parties in carrying on any arbitration
proceeding hereunder shall be determined by the arbitrators by reference to
fault.  Nothing in this Agreement shall limit the right of the parties, before
and during such arbitration, to have recourse to such judicial remedies,
including preliminary injunction and attachment, as would be available in the
absence of this Section 10.  For purposes of this Agreement, the term “Dispute”
means any dispute, disagreement, breach, or difference which arises between or
among the parties in connection with or arising out of this Agreement
(including, without limitation, any dispute as to the termination or invalidity
of this Agreement or any provision of it).

 

11.                               Miscellaneous.

 

11.1                        Maintenance of Privacy Rights.  The Executive shall
refrain, both during the employment relationship and after the employment
relationship terminates, from publishing any oral or written statements about
the Company, any of its subsidiaries or Affiliates, or any of such entities’
officers, employees, agents or representatives that are slanderous, libelous, or
defamatory; or that disclose trade secrets of or private or confidential
information about the Company, any of its subsidiaries or Affiliates, or any of
such entities’ business affairs, officers, employees, agents, or
representatives; or that constitute an intrusion into the seclusion or private

 

--------------------------------------------------------------------------------


 

lives of the Company, any of its subsidiaries or Affiliates, or any of such
entities’ officers, employees, agents, or representatives; or that give rise to
unreasonable publicity about the private lives of the Company, any of its
subsidiaries or Affiliates, or any of such entities’ officers, employees,
agents, or representatives; or that place the Company, any of its subsidiaries
or Affiliates, or any of such entities’ officers, employees, agents, or
representatives in a false light before the public; or that constitute a
misappropriation of the name or likeness of the Company, any of its subsidiaries
or Affiliates, or any of such entities’ officers, employees, agents, or
representatives.  A violation or threatened violation of this prohibition may be
enjoined by court of competent jurisdiction or by an arbitration panel pursuant
to Section 10.  The rights afforded the Company and its Affiliates under this
Section 11.1 are in addition to any and all rights and remedies otherwise
afforded by law.

 

11.2                        Notices.  For purposes of this Agreement, notices
and all other communications provided for herein shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If the Company, to:

 

Precis, Inc.

 

 

2040 North Highway 360

 

 

Grand Prairie, Texas 75050

 

 

Attention: Judith Henkels, Chief Executive Officer,

 

 

President and Chairman of the Board

 

 

 

With a copy to

 

Precis, Inc.

 

 

2040 North Highway 360

 

 

Grand Prairie, Texas 75050

 

 

Attention: General Counsel

 

 

 

If the Executive, to:

 

Robert L. Bintliff

 

 

3612 Autumn Drive

 

 

Fort Worth, Texas 76109

 

Each party must furnish a change of address to the other in writing in
accordance herewith.  Notices of changes of address shall be effective only upon
receipt.

 

11.3                        Applicable Law.  This Agreement shall be governed in
all respects by the laws of the State of Texas, notwithstanding any conflict-of-
law rule or principle that might refer the construction of the Agreement to the
laws of another State or country.  In the event that any law or laws of the
State of Texas shall require or otherwise dictate that the law of another state
or jurisdiction be applied in any proceeding involving this Agreement, such
Texas law or laws shall be superseded by this provision and the remaining laws
of the State of Texas shall nonetheless be applied in such proceeding.

 

11.4                        Waiver.  No failure by either party hereto at any
time to give notice of any breach by the other party of, or to require
compliance with, any condition or provision of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Any term or provision of this Agreement may be waived
in writing at any time by a party, if the party is entitled to the benefits
thereof.  No such waiver shall, unless explicitly stated, be a continuing
waiver.  No failure to exercise or delay in exercising any right hereunder shall
constitute a waiver thereof.  The failure or delay of any party at any time to
require performance by another party of any provision of this Agreement, even if
known, shall not affect the right of such party to require performance of that
provision or to exercise any right, power or remedy under this Agreement.  Any
waiver by any party of any breach of any provision of this Agreement shall not
be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of any continuing or succeeding breach of such right, power
or remedy under this Agreement.  No notice to or demand on any party in

 

--------------------------------------------------------------------------------


 

any case shall, of itself, entitle such party to any other or further notice or
demand in similar or other circumstances.

 

11.5                        Effect of Invalid Provisions.  It is the desire and
intent of the parties that the terms, provisions, covenants, and remedies
contained in this Agreement shall be enforceable to the fullest extent permitted
by law.  If any such term, provision, covenant, or remedy of this Agreement or
the application thereof to any person, association, or entity or circumstances
shall, to any extent, be construed to be invalid or unenforceable in whole or in
part, then such term, provision, covenant, or remedy shall be construed in a
manner so as to permit its enforceability under the applicable law to the
fullest extent permitted by law.  In any case, the remaining provisions of this
Agreement or the application thereof to any person, association, or entity or
circumstances other than those to which they have been held invalid or
unenforceable, shall remain in full force and effect. In the event any provision
of this Agreement may be construed in two or more ways, one of which would
render the provision invalid or otherwise voidable or unenforceable and another
of which would render the provision valid and enforceable, such provision shall
have the meaning which renders it valid and enforceable.

 

11.6.                     Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Company and any other person, association, or entity
which may hereafter acquire or succeed to all or substantially all of the
business or assets of the Company by any means whether direct or indirect, by
purchase, merger, consolidation, or otherwise. The Executive’s rights and
obligations under this Agreement are personal and such rights, benefits, and
obligations of the Executive shall not be voluntarily or involuntarily assigned,
alienated, or transferred, whether by operation of law or otherwise, without the
prior written consent of an authorized officer of the Company.

 

11.7.                     Entire Agreement.  Except as provided in (1) written
company policies promulgated by the Company dealing with issues such as
securities trading, business ethics, governmental affairs and political
contributions, consulting fees, commissions or other payments, compliance with
law, investments and outside business interests as officers and employees,
reporting responsibilities, administrative compliance, and the like, or (2) any
signed written agreements contemporaneously or hereafter executed by the Company
and the Executive, this Agreement constitutes the entire agreement of the
parties and contains all of the covenants, promises, representations,
warranties, and agreements between the parties with respect to the Executive’s
employment relationship with the Company and the term and termination of such
relationship, and replaces and merges previous agreements and discussions
pertaining to the employment relationship between the Company and the Executive.
Specifically, but not by way of limitation, the Employment Agreement dated
June 8, 2001 between the Company, The Capella  Group, Inc. and the Executive is
hereby canceled and the Executive hereby irrevocably waives and renounces all of
the Executive’s rights and claims under such June 8, 2001 Employment Agreement. 
Any modification of this Agreement will be effective only if it is in writing
and signed by each party whose rights hereunder are affected thereby.

 

11.8                        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed to be a single agreement.

 

11.9                        Headings and Captions; Interpretation.  In this
Agreement, unless the context otherwise requires, (i) references to Sections are
to Sections of this Agreement; (ii) use of any gender includes the other
genders; (iii) any reference to a “Day” (including the phrase “Business Day)
shall mean a period of 24 hours running from midnight to midnight; (iv) a
reference to any other document referred to in this Agreement is a reference to
that other document as amended, varied, modified or supplemented at any time;
(v) where a word or phrase is given a particular meaning, other parts of speech
and grammatical forms of that word or phrase shall have corresponding meanings;
(vi) a reference to this “Agreement” or any other agreement or document shall be
construed as a reference to it as amended, or modified from time to time; and a
reference to “Affiliate” or “Affiliated”  means an entity that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the Company.  The headings in this Agreement are
inserted for

 

--------------------------------------------------------------------------------


 

convenience only and shall not be taken into consideration in the interpretation
or construction of this Agreement.

 

11.10 Confidentiality.  The Executive understands and hereby agrees that the
contents, details, terms, and/or negotiation of this Agreement are strictly
CONFIDENTIAL. The Executive further agrees that he or she will NOT DISCLOSE any
of the contents, details, terms, and/or negotiation of this Agreement to any
person or organization except under process of law.

 

[Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

11.11 Consultation with Independent
Counsel.                                           THE EXECUTIVE HAS BEEN
ADVISED TO CONSULT WITH AN ATTORNEY OF HIS OR HER CHOICE PRIOR TO EXECUTING THIS
AGREEMENT.  The Executive acknowledges that he or she is fully advised as to the
meaning and finality of this Agreement and intends to be bound by it.

 

IN WITNESS WHEREOF, parties have duly executed this Agreement in multiple
originals to be effective on the date first stated above.

 

“Company”

 

PRECIS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Judith H. Henkels

 

 

 

 

Judith H. Henkels

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

“Executive”

 

By:

/s/ Robert L. Bintliff

 

 

 

 

Robert L. Bintliff

 

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------